16‐601‐cr 
      United States v. Ohle 
 1 
 2                                     In the
 3               United States Court of Appeals
 4                        for the Second Circuit
 5                                               
 6     
 7     
 8                            AUGUST TERM 2017 
 9                                     
10                              No. 16‐601‐cr 
11                                     
12                        UNITED STATES OF AMERICA, 
13                                 Appellee, 
14     
15                                       v. 
16     
17                   WILLIAM E. BRADLEY, JOHN B. OHLE, III, 
18                                   Defendants, 
19                                         
20          PATRICIA DALTON OHLE, FESTIVUS FOR THE REST OF US, INC., 
21        THE MUSEUM OF SPORTS HISTORY, LLC, THE JSJD GRANTOR TRUST, 
22              THE DALTON OHLE INVESTMENT PROPERTY TRUST, 
23                              Movants‐Appellants. 
24                                                 
25                                         
26              On Appeal from the United States District Court 
27                    for the Southern District of New York 
28                                                 
29     
30                        ARGUED: JANUARY 23, 2018 
31                        DECIDED: FERBUARY 16, 2018 
32                                           
33     
34                              
                                                                                     

 1    Before: LEVAL, CALABRESI, AND CABRANES, Circuit Judges. 

 2                                                   

 3           This  appeal  raises  two  questions  pertaining  to  this  Court’s 

 4    jurisdiction.  The  first  question  is  whether  appeals  from  a  21  U.S.C. 

 5    § 853(n)  proceeding,  in  which  third  parties  claim  an  interest  in 

 6    criminally  forfeited  property,  are  civil  or  criminal  for  purposes  of 

 7    Federal  Rule  of  Appellate  Procedure  4.  We  hold  that  § 853(n) 

 8    proceedings are civil and, thus, governed by the time limits in Rule 

 9    4(a),  which  are  jurisdictional  because  they  implement  the 

10    requirements of 28 U.S.C. § 2107. 

11           The second question is whether the clock starts to run on filing 

12    a notice of appeal at time one, when a district court enters an initial 

13    order announcing its decision, or at time two, when the district court 

14    enters  a  later  order  reaffirming  its  decision  and  explaining  its 

15    reasoning. We hold that the clock starts to run at the issuance of the 

16    first order and does not reset at the issuance of the second order. 

17           Because  Appellants  did  not  file  their  notice  of  appeal  within 

18    sixty days of the district court’s first order, as required by Rule 4(a), 

19    we DISMISS the appeal for lack of jurisdiction. 

20                                                   

21                                NANETTE L. DAVIS, Special Assistant United 
22                                States Attorney, (Stanley J. Okula, Jr., 
23                                Special Assistant United States Attorney, 

                                            2 
                                                                                     
                                                                                         

 1                                 Micah W.J. Smith, Sarah Lathleen Eddy, 
 2                                 Assistant United States Attorneys, on the 
 3                                 brief), United States Attorney’s Office for 
 4                                 the Southern District of New York, for 
 5                                 Appellee. 

 6                                 WESLEY D. EHRHARDT (Hiram C. Eastland, 
 7                                 Jr., Eastland Law Offices, PLLC, 
 8                                 Greenwood, Miss., on the brief), Patterson 
 9                                 Ehrhardt PLLC, Como, Miss., for Movants‐
10                                 Appellants.   

11                                                     

12    CALABRESI, Circuit Judge: 

13           This appeal presents two questions, not previously settled by 

14    this  Court,  concerning  the  application  of  Federal  Rule  of  Appellate 

15    Procedure  4.  The  first  question  is  whether  a  21  U.S.C.  §  853(n) 

16    proceeding,  in  which  third  parties  claim  an  interest  in  criminally 

17    forfeited property, is civil or criminal. The second question is whether 

18    the  clock  starts  to  run  on  filing  a  notice  of  appeal  from  the  court’s 

19    denial of a motion seeking “Relief from a Judgment of Order” under 

20    Federal Rule of Civil Procedure 60 at time one, when a district court 

21    enters an initial order announcing its decision, or at time two, when 

22    the  district  court  enters  a  later  order  reaffirming  its  decision  and 

23    explaining its reasoning.  

24                                            I. 


                                              3 
                                                                                         
                                                                                     

 1           On June 2, 2010, after a three‐week jury trial before the United 

 2    States District Court for the Southern District of New York, John B. 

 3    Ohle, III was convicted of tax evasion and of conspiracy to commit 

 4    fraud. In connection with that conviction, Ohle was required to forfeit 

 5    both real and personal property, including significant sums of cash. 

 6    Appellants  Patricia  Ohle,  Festivus  for  the  Rest  of  Us,  Inc.,  The 

 7    Museum  of  Sports  History,  LLC,  The  JSJD  Grantor  Trust,  and  The 

 8    Dalton Ohle Investment Property Trust (collectively “Appellants”) all 

 9    filed  petitions  under  21  U.S.C.  § 853(n)  claiming  interests  in  Ohle’s 

10    forfeited property. In May 2013, the district court entered a stipulation 

11    and order enforcing a settlement agreement between Appellants and 

12    the  Government  which  resolved  Appellants’  various  ownership 

13    interests in the property.   

14           Two  years  later,  Appellants  returned  to  the  district  court 

15    claiming  fraud and misconduct  on  the  part  of  the  Government. On 

16    this basis, they filed a motion under Federal Rule of Civil Procedure 

17    60 to vacate that settlement agreement.  

18           On August 20, 2015, the district court entered an order denying 

19    Appellants’ Rule 60 motion. The order stated: “Upon consideration, 

20    the Court hereby denies the motion. A Memorandum explaining the 

21    reasons for this ruling will issue in due course.” United States v. Ohle, 

22    No. 08‐cr‐1109 (S.D.N.Y. Aug. 20, 2015), ECF No. 269. 



                                            4 
                                                                                     
                                                                                   

 1          More than four months later, on December 30, 2015, the district 

 2    court  entered  a  memorandum  order  explaining  its  reasoning  for 

 3    denying Appellants’ Rule 60 motion. In that order’s conclusion, the 

 4    district  court  wrote:  “Accordingly,  for  the  foregoing  reasons,  the 

 5    Court reaffirms its August 20, 2015 Order denying Movants’ motion 

 6    to set aside the forfeiture order. The Clerk of the Court is directed to 

 7    close the motion at document number 264 of the docket.” United States 

 8    v. Ohle, No. 08‐cr‐1109 (S.D.N.Y. Dec. 30, 2015), ECF No. 273, *8. 

 9          On  February  29,  2016,  Appellants  filed  their  notice  of  appeal 

10    from the denial of their motion under Rule 60.  

11                                        II. 

12          To resolve whether we have jurisdiction over this appeal, we 

13    must  first  determine  whether  a  § 853(n)  proceeding  ancillary  to  a 

14    criminal conviction is civil or criminal. If it is civil, then Federal Rule 

15    of Appellate Procedure 4(a)(1)(B)’s sixty‐day time limit to file a notice 

16    of  appeal applies.  A  party’s  failure  to meet  this time  limit deprives 

17    this Court of subject‐matter jurisdiction. Although the time limits in 

18    the Federal Rules are not themselves jurisdictional, “the time limits of 

19    FRAP Rule[] 4(a)(1) . . . [are] ‘jurisdictional’ because . . . these limits 

20    were also imposed by Congressional statute[]—28 U.S.C. §[] 2107[].” 

21    Weitzner v. Cynosure, Inc., 802 F.3d 307, 310–11 (2d Cir. 2015) (applying 

22    Bowles  v.  Russell,  551  U.S.  205  (2007)).  If  a  21  U.S.C.  § 853(n) 

23    proceeding  is,  instead,  criminal  then  Appellants  are  limited  to  the 

                                           5 
                                                                                   
                                                                                    

 1    narrower  window  of  time  prescribed  by  Rule  4(b),1  which  they 

 2    concededly did not meet. Unlike Rule 4(a), however, a party’s failure 

 3    to satisfy Rule 4(b) does not deprive this Court of jurisdiction. United 

 4    States v. Frias, 521 F.3d 229, 231 (2d Cir. 2008). 

 5              To determine whether a § 853(n) proceeding is civil or criminal, 

 6    it is instructive first to review the nature of such proceedings. Once 

 7    an  order  of  forfeiture  is  entered  in  a  criminal  prosecution,  the 

 8    Government  is  obligated  to  “publish  notice  of  the  order  and  of  its 

 9    intent to dispose of the property.” 21 U.S.C. § 853(n)(1). The ensuing 

10    § 853(n)  proceeding  then  provides  the  exclusive  means  for  a  third 

11    party to “assert[] a legal interest” in the property subject to forfeiture. 

12    § 853(n)(2).  These  proceedings  are  conducted  separately  from  the 

13    underlying criminal proceeding―criminal defendants cannot bring a 

14    petition under § 853(n), and third parties are barred from intervening 

15    in  the  underlying  criminal  forfeiture.  See  § 853(n)(2)  (allowing  a 

16    petition  by  “[a]ny  person,  other  than  the  defendant”);  § 853(k) 

17    (barring  third  parties  from  intervening  in  the  criminal  case  or 

18    otherwise  bringing  a  civil  action  asserting  their  interests  in  the 

19    property). 

20              To prevail in a § 853(n) proceeding, third parties must prove by 

21    a preponderance of the evidence one of two things. They can succeed 

                                                 
      1 Rule 4(b) provides a defendant with fourteen days to file a notice of 
      appeal and the Government with thirty days to file a notice of appeal. 
                                                    6 
                                                                                    
                                                                                   

 1    by showing that they, and not the defendant, held “the right, title, or 

 2    interest” in the forfeited property (or that their interest “was superior 

 3    to any right, title, or interest of the defendant” when the defendant 

 4    committed the crime giving “rise to the forfeiture of the property”). 

 5    § 853(n)(6)(A). Or, they can prevail by showing that they were “bona 

 6    fide purchaser[s] for value” and were “reasonably without cause to 

 7    believe that the property was subject to forfeiture” at the time they 

 8    purchased their “right, title, or interest.” § 853(n)(6)(B).  

 9          If no third party files a petition within the prescribed time (or 

10    no petitioner prevails), the Government emerges with “clear title to 

11    [the  forfeited]  property . . .  and  may  warrant  good  title  to  any 

12    subsequent purchaser or transferee.” Id. § 853(n)(7). 

13          It  is  clear  from  this  description  that  appeals  from  § 853(n) 

14    proceedings  are  to  be  governed  by  subsection  (a)  of  Rule  4,  the 

15    subsection  governing  civil  appeals,  rather  than  subsection  (b),  the 

16    subsection  governing  criminal  appeals.  While  § 853(n)  “appears 

17    within  a  larger  Code  section  dealing  with  the  standards  and 

18    procedures  applicable  to  criminal  forfeiture,”  it  “bears  few  if  any 

19    hallmarks of a criminal proceeding.” United States v. Moser, 586 F.3d 

20    1089, 1092–93 (8th Cir. 2009). For example, the criminal defendant is 

21    not  a  party  to  the  proceeding,  and,  unlike  the  underlying  criminal 

22    forfeiture,  the  § 853(n)  proceeding  has  no  punitive  aim.  It  merely 

23    seeks to settle legal interests in property. 

                                           7 
                                                                                   
                                                                                   

 1           In  contrast,  a  § 853(n)  proceeding  “carries  many  of  the 

 2    hallmarks  of  a  civil  proceeding.”  Id.  at  1093.  Both  the  applicable 

 3    burden  of  proof  (a  preponderance  of  the  evidence)  and  the 

 4    underlying legal issue (the allocation of property interests) are civil in 

 5    nature. And, substantively, a § 853(n) proceeding greatly resembles a 

 6    quiet title action. See id. (collecting cases).    

 7           Moreover, an appeal from a § 853(n) proceeding is an ill‐fit for 

 8    Rule 4(b), the subsection governing criminal appeals. Subsection (b) 

 9    establishes separate timelines for appeals brought by “defendant[s]” 

10    and those brought by “the government.” Fed. R. App. P. 4(b)(1)(A), 

11    (B). Third‐party claimants do not fit comfortably into either category. 

12    They  certainly  are  not  “the  government.”  And  they  are  not  aptly 

13    described as the “defendant[s],” both because they are the plaintiffs 

14    in the underlying proceeding, and because the government stands in 

15    “the  defendant’s  shoes”  in  a  § 853(n)  proceeding.  United  States  v. 

16    Lavin, 942 F.2d 177, 185 (3d Cir. 1991).  

17           We,  therefore,  conclude  that  appeals  from  an  ancillary 

18    proceeding to a criminal forfeiture under § 853(n) are governed by the 

19    civil timelines articulated in Rule 4(a). The Ninth and Third Circuits 

20    have reached this same conclusion. United States v. Alcaraz‐Garcia, 79 




                                            8 
                                                                                   
                                                                                        

 1    F.3d 769, 772 n. 4 (9th Cir. 1996); Lavin, 942 F.2d at 181–82. Today, we 

 2    join their holdings.2 

 3                                                  III. 

 4              Having determined that Rule 4(a) governs this appeal, we must 

 5    determine whether Appellants filed their notice of appeal within sixty 

 6    days of the “entry of the judgment or order appealed from.” Fed. R. 

 7    App. P. 4(a)(1)(B); see also 28 U.S.C. § 2107(b). If they have not, we do 

 8    not have jurisdiction to entertain their merits argument. See Perez v. 

 9    AC Roosevelt Food Corp., 744 F.3d 39, 41 (2d Cir. 2013). 

10              It  is  important  to  note  that  Appellants  are  appealing  from  a 

11    denial of a Federal Rule of Civil Procedure 60 motion. Federal Rule of 

12    Civil Procedure 58(a)(5) provides that a judgment need not be “set out 

13    in  a  separate  document”  if  “an  order  dispos[es]  of  a  motion . . .  for 


                                                 
      2    Various circuits have considered the nature of forfeiture proceedings 
      in  different  contexts.  Thus,  the  Eighth  and  Eleventh  Circuits  have 
      determined  that  § 853(n)  proceedings  are  civil  for  the  purposes  of 
      allowing  a  successful  claimant  to  collect  attorney’s  fees  under  the 
      Civil Asset Forfeiture Reform Act, 28 U.S.C. § 2645(n)(1), Moser, 586 
      F.3d  at  1092–94,  and  the  Equal  Access  to  Justice  Act,  28  U.S.C. 
      § 2412(d)(1)(A),  United  States  v.  Douglas,  55  F.3d  584,  588  (11th  Cir. 
      1995).  And  the  First  Circuit  has  held  that  proceedings  involving  a 
      criminal  forfeiture  were  criminal  in  nature  for  the  purpose  of 
      applying  the  adverse  spousal  testimony  privilege.  United  States  v. 
      Yerardi,  192  F.3d  14,  18–19  (1st  Cir.  1999).  None  of  these  issues  are 
      before us today. 

                                                     9 
                                                                                        
                                                                                         

 1    relief under Rule 60.” The district court’s August 20th order expressly 

 2    “denie[d]” their Rule 60 motion. It follows that the clock to file a notice 

 3    of appeal began running once the August 20th order was “entered in 

 4    the civil docket,” Fed. R. App. P. 4(a)(7)(A)(i). 

 5           The fact that the district court reserved the right to explain its 

 6    August  20th  decision  until  later,  and  gave  that  explanation  on 

 7    December 30, 2015, does nothing to prevent the clock from running. 

 8    See  Cumberland  Mut.  Fire  Ins.  Co.  v.  Express  Prod.,  Inc.,  529  F.  App’x 

 9    245, 250 (3d Cir. 2013) (citing Ludgood v. Apex Marine Corp. Ship Mgmt., 

10    311 F.3d 364, 369 (5th Cir. 2002)); In re Se. Bank Corp., 97 F.3d 476, 479 

11    (11th Cir. 1996)). The December 30th order would only have reset the 

12    clock  on  filing  an  appeal  if  it  “change[d]  matters  of  substance,  or 

13    resolve[d] a genuine ambiguity, in a judgment previously rendered.” 

14    Perez, 744 F.3d at 42 (quoting Priestley v. Headminder, Inc., 647 F.3d 497, 

15    502  (2d  Cir.  2011)).  The  order,  which  merely  “reaffirm[ed]”  the 

16    August 20th order, did nothing of the sort.  

17           Because the district court entered its order on August 20th, the 

18    time  to  appeal  expired  on  October  19,  2015.  Appellants  concededly 

19    did not file their appeal by this date. Appellants’ notice of appeal was, 

20    therefore,  untimely  and  we  dismiss  their  appeal  for  lack  of 

21    jurisdiction. 

22                                           IV. 



                                             10 
                                                                                         
                                                                                  

1          In sum, we hold that the timeliness of this appeal is governed 

2    by  Federal  Rule  of  Appellate  Procedure  Rule  4(a).  Under  that  rule, 

3    which  implements  the  requirements  of  28  U.S.C.  § 2107, 

4    Appellants’ appeal is untimely because it was filed more than sixty 

5    days after the district court denied Appellants’ Rule 60(d)(3) motion. 

6    Accordingly, we DISMISS the appeal for lack of jurisdiction. 




                                         11